Citation Nr: 0722514	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Wichita, Kansas 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an increased disability rating for the veteran's service-
connected PTSD.  The Board notes that the veteran's claim for 
an increased rating was received in February 2004.  In April 
2004 and June 2004, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  Specifically, the RO notified 
the claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the April 2004 and June 2004 notices 
comport with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his most recent claim for an increased disability rating.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
service-connected PTSD since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and the examinations in this case are adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence

The veteran filed an original claim for PTSD in May 1997.  
Observing that the veteran had verified combat stressors, but 
had not been treated for PTSD, and noting the lack of a 
significant barrier to the veteran's social and professional 
life, the RO granted service connection with a noncompensable 
disability rating in November 1997.

In April 2001, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  In an August 2002 
rating decision, the RO increased the veteran's disability 
rating to 30 percent, effective April 16, 2001.

The veteran filed another claim for an increased rating, 
dated February 2004, and that is the claim under appeal at 
this time.  

A VA PTSD examination was conducted in June 2004.  The 
veteran reported that he had difficulty sleeping, mostly with 
initial insomnia, mood impairment due to a friend that 
committed suicide, anxiety when reading casualty lists from 
the Iraq war, "nightmares nightly for a week about every 4 
to 6 months," and irritation without violent outbursts.  
According to the veteran, his level of anxiety increased when 
in crowds, or when someone raised their voice.  He also 
experienced survivor guilt, intrusive thoughts of Vietnam 
daily, and flashbacks "two to three times a month."  
Symptoms of hypervigilance were also reported.  The veteran 
claimed to have "felt better than he has in the past three 
years."

At the time of the interview, the veteran was "well-groomed, 
well-nourished, neatly-dressed," and he appeared his stated 
age.  Interaction was described as "friendly" with "good" 
eye contact.  The examiner noted a "slightly depressed" 
mood.  According to the report, "Affect is congruent with 
mood.  Speech is clear and coherent.  Thoughts are logical 
and goal directed.  There is no indication of psychosis."  
The veteran was able to recall three objects after 5 minutes, 
and he scored 28 on the "Mini-Mental Status Exam."  
Although "his insight and judgment were good," he was not 
able to appropriately explain the meaning of a common saying.  
It was noted that the veteran was "oriented times four."

The examiner noted that that impairment of thought processes 
was not present, nor were delusions or hallucinations.  The 
veteran denied homicidal and suicidal thoughts.  Also, the 
veteran had "no problem" maintaining personal hygiene and 
other activities of basic living.  The veteran did not 
manifest any memory loss or impairment, or obsessive or 
ritualistic behaviors.  The rate and flow of the veteran's 
speech was "within normal limits" and "logical and 
relevant."

The veteran expressed concern over his past interaction with 
his wife and children, but stated that the relationships had 
improved.  He stated that the relationships with his wife and 
children were "good," and that "most of the conflict with 
his wife has been related to extra marital affairs."

Socially, the veteran still maintained contact with fellow 
service members.  He also stated that he had one good friend 
whom he saw "two to three times a week."  He also 
maintained a relationship with his extended family.  He 
reported that he went out to restaurants with his wife, and 
went fishing with a friend, sometimes out of state.

Employed full-time at the time of the examination, the 
veteran stated that "he will take a couple of days off work, 
because he is feeling down or depressed."  However, 
significant work absence was not reported.  In June 2004, the 
veteran had maintained the same job for 20 years.

Ultimately, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 75.  The examiner stated that: 

The patient is functioning fairly well.  His 
conflict with his wife is due to extra marital 
affairs rather than to his PTSD.  His conflicts at 
work may be partially related to his PTSD symptoms, 
but he is retiring in six months and he is looking 
forward to this.  He maintains a good relationship 
with his children and his friends.

In a VA outpatient report from June 2004, the veteran 
indicated an increase in his depression.  Later that month, 
the veteran reiterated that he "felt better than he has in 
the past 3 years."  He reported verbal confrontations with 
people at work.

In October 2004, the veteran was diagnosed with major 
depression, and the examiner proscribed Citalopram.  The 
veteran reported that he had been married to his wife for 34 
years, and that he enjoyed his grandchildren.

The veteran reported more conflict with his wife in May 2005, 
but stated that he wanted the relationship to continue.  At 
that time, the veteran was taking Venlafaxine, but he 
reported no improvement as a result.

A June 2005 Statement of the Case (SOC) continued the 
veteran's 30 percent disability rating.  The SOC cited a lack 
of symptom severity, combined with a substantial occupational 
and marital history, when reaching a decision.

Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

Analysis

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran does not meet the criteria for a 50 percent 
rating.  

A 50 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social impairment 
with reduced reliability and productivity.

At the time of his most recent VA examination, the veteran 
had been working with the same company for 20 years, and he 
was a full-time employee.  Although he reported some 
confrontations with co-workers, and noted that he 
occasionally took a day or two off to deal with his stress, 
he never reported a significant barrier to employment.  In 
January 2001, the veteran had reported past physical 
confrontations at work, but he never lost his job due to 
union membership.  However, in October 2005, the veteran 
stated that he had the choice to retire, but he chose to 
remain for at least another year.  Therefore, it is clear 
that the veteran has been able to maintain full-time 
employment for an extended period of time, and that 
employment was satisfactory to the extent that he decided to 
remain at work even when retirement was an option.

As for his social impairment, the VA examiner attributed his 
marital strife to his extra-marital affairs, not to his PTSD.  
The veteran reported a relationship with his wife that had 
improved in the past few years, as well as good relationships 
with his children and grandchildren.  The veteran associated 
with fellow Vietnam veterans, and he had a close friend whom 
he saw weekly.  Although the veteran displayed symptoms of 
hypervigilance, he went to restaurants with his wife and on 
fishing trips with his friend.

Even though the veteran filed a claim for an increased rating 
February 2004, he stated in June 2004 that he "felt better 
than he has in the past three years."  Although the examiner 
noted a "depressed" effect, the interview was "friendly" 
and the veteran maintained "good eye contact."  The veteran 
reported intrusive thoughts and heightened anxiety, but panic 
attacks were not reported to occur more than once or twice a 
year.  The examiner noted that the veteran's speech was 
"clear and coherent."  The veteran's insight and judgment 
were "good," and he was "oriented times four."  Impairment 
of short or long-term memory was not reported by the veteran 
or the examiner, and difficulty understanding complex 
commands was not noted.  In fact, "his thoughts were logical 
and goal-directed."  

Though the veteran still displayed PTSD symptoms at the time 
of his most recent VA examination, the examiner assigned a 
GAF score of 75.  As noted above, this score is higher than 
those scores indicative of even mild symptoms.  According to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994), for scores ranging from 71 to 80, "If 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning..."  
Therefore, the veteran's PTSD symptoms, though present, are 
less than moderate in nature.

It is noted that the Board does not rely exclusively on the 
GAF score to make its determination.  However, not only is 
the veteran's most recent GAF score contemplated by the 
current rating, the actual symptomatology shown on clinical 
examination is also encompassed in the current rating and as 
such, these findings do not meet the criteria for a 50 
percent rating or higher under Diagnostic Code 9411.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


